[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                       OCTOBER 28, 2005
                            No. 05-12806
                                                       THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                      ________________________

                  D. C. Docket No. 04-00285-CV-WS-B

DORIS B. SAMUELS,


                                                    Plaintiff-Appellant,

                                versus

UNIVERSITY OF SOUTH ALABAMA,
RON ORI,
BETH RAMSEY,
SUE DEER,
CARTON BELLCASE,


                                                   Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     _________________________

                           (October 28, 2005)

Before DUBINA, HULL and WILSON, Circuit Judges.
PER CURIAM:

       Doris B. Samuels appeals the district court’s grant of summary judgment in

favor of the University of South Alabama (“USA”) as to her claim that she was

terminated because of her sex in violation of Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e-2. Although Samuels raised a number of

claims in the district court,1 she only identified and briefed her termination claim

on appeal. Therefore, all remaining claims are deemed abandoned. See Access

Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[A]

legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed”).

       On appeal, Samuels argues that the district court erred in granting USA’s

motion for summary judgment on her claim that USA terminated her because of

her sex. She argues that the burden-shifting framework established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03, 93

S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973) and Texas Dept. of Cmty. Affairs v.

Burdine, 450 U.S. 248, 252-56, 101 S. Ct. 1089, 1093-95, 67 L. Ed. 2d 207



       1
          Samuels also filed claims of age discrimination pursuant to the Age Discrimination in
Employment Act, hostile work environment pursuant to Title VII, and a due process violation
pursuant to the Fourteenth Amendment, against USA and four other USA employees. The
district court dismissed each of these claims.

                                                2
(1981), should not be followed in all cases and that, at the time of her termination,

she was performing her duties as an Ultrasonographer II in the Medical Center of

USA in a satisfactory manner. In response, USA argues that summary judgment

was appropriate because Samuels failed to state a prima facie case of

discrimination for two reasons. Samuels was not qualified to work as an

Ultrasonographer II, and Samuels failed to identify a similarly-situated male

employee who was treated more favorably.

      We review a district court's order granting summary judgment de novo,

“view[ing] the evidence in the light most favorable to the non-moving party.”

Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004). Summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      Title VII prohibits employers from “discriminat[ing] against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1). Where direct evidence of discrimination is

unavailable, “a plaintiff may [] present circumstantial evidence of discrimination

                                          3
sufficient to create a jury question.” Silvera v. Orange County Sch. Bd., 244 F.3d

1253, 1258 (11th Cir. 2001). For claims based on circumstantial evidence, the

plaintiff bears the initial burden of establishing a prima facie case of

discrimination. Id.

      In evaluating discrimination claims based on circumstantial evidence, we

use the three-part, burden-shifting framework set out by the Supreme Court in

McDonnell Douglas Corp., 411 U.S. 792. First, a plaintiff must establish a prima

facie case of disparate treatment, which may be accomplished by showing that “(1)

she belongs to a protected class; (2) she was subjected to an adverse employment

action; (3) her employer treated similarly situated employees outside her

classification more favorably; and (4) she was qualified to do the job.” Wilson,

376 F.3d at 1091. If a plaintiff is successful in establishing a prima facie case, the

second step of the McDonnell Douglas framework shifts “the burden of

production . . . to the employer to articulate a legitimate, nondiscriminatory reason

for its actions.” Id. at 1087. Third, the plaintiff may then attempt to demonstrate

that the proffered reason was, in fact, merely pretext for the defendant's acts. Id. at

1088. “The ultimate burden of persuading the trier of fact that the defendant

intentionally discriminated against the plaintiff remains at all times with the

plaintiff.” Burdine, 450 U.S. at 253, 256, 101 S. Ct. at 1093, 1095.

                                           4
      Samuels satisfied the first two prongs of a prima facie case, in that she

belongs to a protected class and she was subjected to an adverse employment

action when she was terminated. However, she failed to establish that USA

treated similarly-situated male employees more favorably or that she was qualified

to continue as an Ultrasonographer II. Although Samuels referred to male

employees who were certified and employed as Ultrasonographers II, she failed to

show how those employees were treated more favorably. Moreover, Samuels was

not qualified for the position of Ultrasonographer II because she did not become

certified. Because Samuels failed to establish a prima facie case of

discrimination, the burden never shifted to USA to put forth a legitimate,

nondiscriminatory reason for the termination, and therefore, there is no need to

address the second and third step of the McDonnell Douglas framework.

      Upon review of the record and upon consideration of the parties’ briefs, we

find no reversible error. The district court properly granted summary judgment to

USA as to Samuels’s sex discrimination claim for wrongful termination because

Samuels failed to establish that similarly-situated male employees were treated

more favorably or that she was qualified for the position from which she was

terminated. Accordingly, we affirm.

      AFFIRMED.

                                         5